Exhibit 10.1


April 20, 2010


Kevan D. Bloomgren
51 Alpine Trail,
Sparta, NJ 07871


Dear Kevan:


On behalf of Clark Holdings Inc. (the “Company”), I am pleased to offer you a
position as the Chief Financial Officer of the Company.  As we discussed, in
this position your annual base salary will be $190,000, subject to ordinary
taxes and withholdings.  This position is considered an exempt position for
purposes of federal wage-hour law, which means that you will not be eligible for
overtime pay for hours actually worked in excess of 40 in a given workweek.


If you are terminated for reasons other than “cause,” you will receive a minimum
severance payment equivalent to two (2) weeks of base salary, for every year of
service, up to a maximum of four weeks.  Severance shall be paid over time in
accordance with the company’s payroll practices and policies.  The severance
payment will be conditional upon your first executing and not revoking a valid
waiver and release of all claims that you may have against the
company.  Termination for “cause” will eliminate eligibility for a severance
payment.  “cause” means: (a) a willful breach of your obligations or gross
negligence in the performance or intentional non-performance of your material
duties to the company or any of its affiliates, which you fail to cure, if
curable, within a reasonable time after receipt of a written notice of such
breach or deficiency; (b) conviction of a felony or a crime of moral turpitude,
fraud or misrepresentation; or (c) any final court determination of gross or
willful misconduct resulting directly or indirectly in material hard to the
company or any of its affiliates.


If you elect to voluntarily resign from the company, you agree to provide the
company with at least four (4) weeks’ notice before the effective
date.  Notwithstanding the foregoing, the company retains the option of
terminating you upon such notice or before the end of the notice period.  If you
elect to voluntarily resign, you will not be eligible for a severance
payment.  The company requires its employees to sign and comply with additional
terms and conditions of employment concerning confidentiality, assignment of
inventions and works of authorship, non-competition, and non-recruitment.  The
additional terms and conditions of employment will be presented to you for your
review, consideration and signature in due course and must be signed within ten
(10) days of receipt by you.

 

--------------------------------------------------------------------------------

 

You will be eligible to receive bonus compensation as determined by the Company
in its sole discretion.  For the 2010 performance year ending on December 31,
2010, your bonus payment will be targeted at an amount equal to 12% of the
amount of the Company’s 2010 free cash flow above $1,100,0000, less applicable
withholdings and deductions, provided you remain an employee in good standing
with the Company as of the date bonus payments are made by the Company.  For
purposes of this letter, “free cash flow” is defined as the Company’s net income
plus depreciation and amortization, less the Company’s capital expenses, and
shall exclude bonuses payable to the CFO and CEO of Clark Holdings.


Subject to the approval of the Company’s Compensation Committee, you will be
granted options to purchase 30,000 shares of the Company’s common stock
consistent with the Company’s stock option plan.  The stock options will vest in
three equal installments of 10,000 options on each of the first, second, and
third anniversary dates of this offer letter, provided you are employed by the
Company on each of the vesting dates.


Subject to the approval of the Company’s Compensation Committee, the Company
will grant you one restricted stock unit (“RSU”) for each share of the Company’s
common stock you purchase before December 31, 2010, up to a maximum of 100,000
shares of the Company’s common stock.  These RSUs will vest on the third year
anniversary of your hire date, provided you are employed by the Company on the
vesting date. The compensation committee will have the ability at its sole
discretion to accelerate this vesting schedule upon achievement of mutually
agreed performance targets.

 

--------------------------------------------------------------------------------

 

In the event of a change of control1 of the Company, all stock options and RSUs
will vest immediately.  In the event your employment is terminated, unvested
stock options and RSUs will expire immediately.


In addition to your compensation, you will be eligible to receive the benefits
that are offered to all full-time employees of the Company.  These benefits are
described in the enclosed materials.  We also have enclosed a copy of the
employee handbook, which describes the Company’s policies and procedures that
will govern certain aspects of your employment.  Please be sure to review the
handbook and sign and return the acknowledgement of receipt page at the end of
the handbook.


We also have enclosed a Confidentiality and Non-Disclosure Agreement that you
will be required to sign as a condition of your employment.  Please review, sign
and return the Confidentiality and Non-Disclosure Agreement.


This offer of employment, if not previously accepted by you, will expire seven
(7) days from the date of this letter, although additional time for
consideration of the offer can be made available if you find it necessary.  If
you wish to accept the offer, please sign in the space provided below and return
it to me within the prescribed time.


The Immigration Reform and Control Act of 1986 and the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996 require that all employers
obtain documentation within the first three (3) days of an individual’s
employment to verify eligibility for employment in the United
States.  Documentation acceptable by the United States Citizenship and
Immigration Services is listed on the attached sheet.  To ensure compliance with
the Acts, please bring the original required document(s) on your first day of
employment, if you have not already done so.


We greatly look forward to having you join our Company and become a member of
our team.  However, we recognize that you retain the option, as does the
Company, of ending your employment with the Company at any time, with or without
notice and with or without cause.  As such, your employment with the Company is
at-will and neither this letter nor any other oral or written representations
may be considered a contract for any specific period of time.



--------------------------------------------------------------------------------

1 For purposes of this letter, a “change of control” means: (a) the acquisition
by any individual, entity, or group of beneficial ownership of fifty percent or
more of the combined voting power of the then outstanding voting securities of
the Company; or (b) as a result of a single transaction or a series of
transactions within a 12 month period, consummation of: (i) a merger or
consolidation to which the Company is a party if the stockholders of the Company
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the Company’s voting
securities outstanding immediately before such merger or consolidation; or (2) a
liquidation or dissolution or sale or other disposition of 50% or more of the
assets of the Company.  If the definition of “change in control” conflicts with
the definition of a “change in control” in the governing equity documents, the
definition in the equity documents shall prevail.

 

--------------------------------------------------------------------------------

 

Should you have any questions about starting with the Company, please do not
hesitate to contact me.


Sincerely,
CLARK HOLDINGS INC.


/s/ Gregory E. Burns
   
Gregory E. Burns
   
President & CEO
         
I agree to the terms of the employment set forth above
         
/s/ Kevan Bloomgren
 
4/20/2010
Signature
 
Date



Enclosures

 

--------------------------------------------------------------------------------

 